DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-19 and 21 have been examined and rejected. This Office action is responsive to the amendment filed on July 15, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (Pub. No. US 2017/0161926) in view of Harris et al (Pub. No. US 2009/0006967).

Claims 1-7, 9 (Method)
Claims 11-12, 14-15 (Device)
5-1.	Regarding claims 1 and 11, Shetty teaches the claim comprising: receiving, from a data store by a computing device, data indicative of a persistent data object, wherein: the persistent data object is associated with a class indicative of a data type for information contained in the persistent data object and the persistent data object is generated by a source computing device, by disclosing copying at least a portion of data visualization from an application [paragraph 22, lines 6-10], receiving a request to render the copied data visualization by an analytical application [paragraph 22, lines 1-5], and in response, receiving a visualization type and one or more data attributes from metadata corresponding to the portion of the data visualization [paragraph 24]. The copied data visualization is stored on a clipboard [paragraph 30]. The metadata associated with the data visualization includes a visualization type and data type of measures and dimensions [paragraph 23, lines 12-14, TABLE 1]. The data visualization can be, but not limited to infographics, dials and gauges, geographic maps, sparklines, heat maps, and charts [paragraph 19]. Thus, metadata associated with the data visualization provides a class indicative of a data type for information contained within the data visualization. 
	Shetty teaches inserting the persistent data object in a document of an executing application, by disclosing that the data visualization may be copied from one analytical application and pasted in another analytical application [paragraphs 21-22]. 
	Shetty teaches receiving, by the computing device from the data store, visualization logic associated with the class, wherein the visualization logic is operable to present a listing of available visualizations for the persistent data object, the available visualizations having associated logic for processing some or all of the information contained in the persistent data object and for generating a rendering of the persistent data object; while executing the application, causing a display of the plurality of the available visualizations from which a method of visualization of the persistent data object is selectable; using a selected method of visualization to cause the information contained in the persistent data object to be rendered by the computing device, by disclosing that based on the received visualization type, a supporting visualization type is identified in the analytical application the data visualization is pasted in, and when the supporting visualization type is not present, one or more visualizations belonging to a family type is prompted to the user for selection [paragraph 25]. The at least a portion of the data visualization is rendered based on the selected visualization type and mapped to one or more data attributes on a graphical user interface of the analytical application [paragraph 27]. Further, the analytical application allows the user to compose or generate data visualization, and to visualize or display the generated data visualization [paragraphs 29, 31]. Thus, the user can select what type of visualization to render when pasting or modifying the data visualization.
	Shetty does not expressly teach receiving, by the computing device, an update to the persistent data object from the data store, the update generated by the source computing device; and automatically updating the rendering of the persistent data object by the visualization logic while the application is executing. Harris discloses a system for updating pasted information into a computer application [paragraph 25, lines 1-2]. Information is copied from an auxiliary source, which may be a remote source [paragraph 25, lines 2-4, 11-13]. Storage 206 stores a library of visualizations for copied information including contextual information of the copied information such as properties and a path back to the original data so that pasted data can be updateable or “live” [paragraphs 33, 44]. An update component receives change information and automatically updates pasted information according to the change information [paragraph 26]. This would provide the ability to take data from virtually anywhere and repurpose it quickly and conveniently without losing the context or other features present in the original representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a library of visualizations for copied data including 

5-2.	Regarding claim 2, Shetty-Harris teach all the limitations of claim 1, wherein individual ones of the available visualizations render the information contained in the persistent data object, by disclosing that the at least a portion of the data visualization is rendered based on the selected visualization type and mapped to one or more data attributes on a graphical user interface of the analytical application [Shetty, paragraphs 27, 29].

5-3.	Regarding claims 3 and 12, Shetty-Harris teach all the limitations of claims 1 and 11 respectively, wherein the persistent data object comprises a strongly-defined type, by disclosing that the data visualization is stored in a data store and can be, but not limited to infographics, dials and gauges, geographic maps, sparklines, heat maps, and charts [Shetty, paragraphs 19, 24].

5-4.	Regarding claim 4, Shetty-Harris teach all the limitations of claim 1, wherein the visualization logic is configured to cause a rendering of an interface for selecting a visualization of the plurality of available visualizations, by disclosing that based on the received visualization type, a supporting visualization type is identified in the analytical application the data visualization is pasted in, and when the supporting visualization type is not present, one or more visualizations belonging to a family type is prompted to the user for selection [Shetty, paragraph 25]. Further, the analytical application allows the user to compose or generate data visualization, and to visualize or display the generated data [Shetty, paragraphs 29, 31]. Thus, the user can select what type of visualization to render when pasting or modifying the data visualization.

5-5.	Regarding claim 5, Shetty-Harris teach all the limitations of claim 1, wherein the interface displays different revisions of the persistent data object, by disclosing that a data visualization may include different data hierarchy and the user may switch to display a different level of the hierarchy [Shetty, paragraphs 32-33; figures 5A-B].

5-6.	Regarding claim 6, Shetty-Harris teach all the limitations of claim 1, wherein the visualization logic is configured to cause a rendering of an interface for authorized users who are allowed to view or edit persistent data object, by disclosing that a user may be authorized to compose or generate data visualization and to visualize or display the generated data visualization [Shetty, paragraphs 29, 31]. 

5-7.	Regarding claim 7, Shetty-Harris teach all the limitations of claim 1, wherein the visualization logic is operable to render one or more of: source of chunk information; authors of parts of the persistent data object; an option to merge two or more chunks; visualizations based on themes; visualization based on text-to-speech; time of update; or author information, by disclosing that the retrieved one or more data attributes are mapped to equivalent one or more data attributes in a data source associated with the analytical application [Shetty, paragraph 26] and the at least the portion of the data visualization is rendered based on the supporting visualization type and the mapped one or more data attributes on a graphical user interface of the analytical application [Shetty, paragraph 27].

5-8.	Regarding claim 9, Shetty-Harris teach all the limitations of claim 1, further comprising associating the persistent data object and an associated visualization with a hierarchy of strong types, [Shetty, paragraphs 28, 32-33; figures 5A-B]. The data visualization can be, but not limited to infographics, dials and gauges, geographic maps, sparklines, heat maps, and charts [Shetty, paragraphs 19, 24].

5-9.	Regarding claim 14, Shetty-Harris teach all the limitations of claim 11, wherein the visualization logic is predetermined for a class associated with the persistent data object, by disclosing that that the at least a portion of the data visualization is rendered based on the selected visualization type and mapped to one or more data attributes on a graphical user interface of the analytical application [Shetty, paragraph 27]

5-10.	Regarding claim 15, Shetty-Harris teach all the limitations of claims 11, further comprising causing an indication that at least some properties of the persistent data object are incompatible with available visualizations or with the selected method of visualization to be rendered, by disclosing that when the supporting visualization type is not present, one or more visualizations belonging to a family type is prompted to the user for selection [paragraph 25] and when an equivalent data source is not present, prompting the user to enter a new data source for mapping [Shetty, paragraph 26].

Claims 16-19 (Method)
5-11.	Regarding claim 16, Shetty teaches the claim comprising: storing, in a data store, data indicative of a persistent data object, wherein: the persistent data object is associated with a class indicative of a data type for information contained in the persistent data object and the persistent data object is generated by a source computing device, by disclosing copying at least a portion of data visualization from an application [paragraph 22, lines 6-10], receiving a request to render the copied [paragraph 22, lines 1-5], and in response, receiving a visualization type and one or more data attributes from metadata corresponding to the portion of the data visualization [paragraph 24]. The copied data visualization is stored on a clipboard [paragraph 30]. The metadata associated with the data visualization includes a visualization type and data type of measures and dimensions [paragraph 23, lines 12-14, TABLE 1]. The data visualization can be, but not limited to infographics, dials and gauges, geographic maps, sparklines, heat maps, and charts [paragraph 19]. Thus, metadata associated with the data visualization provides a class indicative of a data type for information contained within the data visualization.
	Shetty teaches wherein: the persistent data object is operable to be inserted in a file associated with an executing application, by disclosing that the data visualization may be copied from one analytical application and pasted in another analytical application [paragraphs 21-22]. 
	Shetty teaches in response to a request from an application for the persistent data object, accessing visualization logic associated with the class, wherein the visualization logic is operable to present a listing of available visualizations for the persistent data object, the available visualizations having associated logic for processing some or all of the information contained in the persistent data object and for generating a rendering of the persistent data object; sending the persistent data object and the visualization logic to a computing device executing the application, wherein the visualization logic is operable to enable the computing device to render the information contained in the persistent data object while executing the application, by disclosing receiving a request to render at least a portion of data visualization by an analytical application [paragraph 22] and in response, receiving a visualization type and one or more data attributes from metadata corresponding to the portion of the data visualization [paragraph 24]. Based on the received visualization type, a supporting visualization type is identified in the analytical application the data visualization is pasted in, and when the supporting visualization type is not present, one or more visualizations belonging to a family type is [paragraph 25]. The at least a portion of the data visualization is rendered based on the selected visualization type and mapped to one or more data attributes on a graphical user interface of the analytical application [paragraph 27]. Further, the analytical application allows the user to compose or generate data visualization, and to visualize or display the generated data visualization [paragraphs 29, 31]. Thus, the user can select what type of visualization to render when pasting or modifying the data visualization.
	Shetty does not expressly teach receiving an update to the persistent data object, the update generated by the source computing device; and sending the update to the computing device executing the application, the update usable by the computing device to automatically update the rendering of the persistent data object by the visualization logic while the application is executing. Harris discloses a system for updating pasted information into a computer application [paragraph 25, lines 1-2]. Information is copied from an auxiliary source, which may be a remote source [paragraph 25, lines 2-4, 11-13]. Storage 206 stores a library of visualizations for copied information including contextual information of the copied information such as properties and a path back to the original data so that pasted data can be updateable or “live” [paragraphs 33, 44]. An update component receives change information and automatically updates pasted information according to the change information [paragraph 26]. This would provide the ability to take data from virtually anywhere and repurpose it quickly and conveniently without losing the context or other features present in the original representation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a library of visualizations for copied data including updates to the copied data in a storage for retrieval and automatic update of pasted information, as taught by Harris. This would provide the ability to take data from virtually anywhere and repurpose it quickly and conveniently without losing the context or other features present in the original representation.

wherein the visualization logic is operable to enable the computing device to filter the information contained in the persistent data object based on metadata associated with the persistent data object, by disclosing that the entirety of the data visualization or at least the portion of the data visualization can be copied, including a filtered graph based on data attributes, drilled down graph to different hierarchy, and selected columns/bars or portions of charts that a user is interested in [Shetty, paragraphs 23, 28].

5-13.	Regarding claim 18, Shetty-Harris teach all the limitations of claim 16, wherein the visualization logic is operable to render an interface configured to allow a user to add and modify metadata associated with the persistent data object, by disclosing that the data visualization may be modified to include additional features supported by the analytical application [Shetty, paragraph 31, last six lines].

5-14.	Regarding claim 19, Shetty-Harris teach all the limitations of claim 16, wherein the visualization logic is operable to receive and render a notification that the persistent data object has an available update, by disclosing providing prompts to the user to update the user about the visualization data [Shetty, paragraphs 25, 26; Harris, paragraph 63]. 

6.	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 2017/0161926), in view of Harris et al (Pub. No. US 2009/0006967), and further in view of Anand et al (U.S. Patent No. 9,424,318).

6-1.	Regarding claim 8, Shetty-Harris teach all the limitations of claim 1. Shetty-Harris do not expressly teach wherein the plurality of available visualizations comprise a list of rendering options, ranked based on visualizations that are semantically or functionally relevant visualization given a type of the persistent data object. Anand discloses generating and ranking data visualization options [column 1, lines 40-60; column 31, lines 53-57] where the ranking is based on various criteria such as a measured statistical structure in the data, the aesthetic qualities of a potential data visualization, and user preferences for certain view types or encodings within a view type [column 1, line 61 to column 2, line 15]. A ranked list of data visualization options is presented to the user for selection [column 34, lines 58-65]. This increases the likelihood the user finds relevant, useful views for visualizing data [column 8, lines 3-8]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank the list of visualizations for selection, as taught by Anand. This would increase the likelihood the user finds relevant, useful views for visualizing data.

6-2.	Regarding claim 21, Shetty-Harris teach all the limitations of claim 16. Shetty-Harris do not expressly teach wherein the listing of available visualizations is ranked based on semantic or functional relevance given a type of the persistent data object. Anand discloses generating and ranking data visualization options [column 1, lines 40-60; column 31, lines 53-57] where the ranking is based on various criteria such as a measured statistical structure in the data, the aesthetic qualities of a potential data visualization, and user preferences for certain view types or encodings within a view type [column 1, line 61 to column 2, line 15]. A ranked list of data visualization options is presented to the user for selection [column 34, lines 58-65]. This increases the likelihood the user finds relevant, useful views for visualizing data [column 8, lines 3-8]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rank the list of visualizations for selection, as taught by Anand. This would increase the likelihood the user finds relevant, useful views for visualizing data.

7.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (Pub. No. US 2017/0161926), in view of Harris et al (Pub. No. US 2009/0006967), and further in view of Gavade et al. (Pub. No. US 2019/0089772).

7-1.	Regarding claims 10 and 13, Shetty-Harris teach all the limitations of claims 1 and 11 respectively. Shetty-Harris do not expressly teach wherein the visualization logic is filtered based on whether a user is licensed to access the visualization logic. Gavade discloses that when requesting content from a content delivery network, checking whether the user device has permission to access the content, e.g. the right to access the content with license related to the content [paragraph 9]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply Gavade, and combine Gavade to Shetty for filtering the visualization logic based on whether a user is licensed to access the visualization logic since the visualization logic is a type of content for rendering data in an application and checking whether the user device has permission to access or use the content shows that based on whether the user device (e.g. the user) is licensed to access the content, said content can be properly selected to use among other data, similar to selecting only some data suitable to use among other data in filtering process.

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 2, 4, 8, 11, and 16.
	Regarding independent claim 1, Applicant alleges that Shetty et al (Pub. No. US 2017/0161926) does not disclose a persistent data object that is associated with a class indicative of a data type for information contained in the persistent data object and that is generated by a source computing device, where the persistent data object is inserted in a document of an executing application. 
[paragraph 22, lines 6-10], receiving a request to render the copied data visualization by an analytical application [paragraph 22, lines 1-5], and in response, receiving a visualization type and one or more data attributes from metadata corresponding to the portion of the data visualization [paragraph 24]. The copied data visualization is stored on a clipboard [paragraph 30]. The metadata associated with the data visualization includes a visualization type and data type of measures and dimensions [paragraph 23, lines 12-14, TABLE 1]. The data visualization can be, but not limited to infographics, dials and gauges, geographic maps, sparklines, heat maps, and charts [paragraph 19]. Thus, metadata associated with the data visualization provides a class indicative of a data type for information contained within the data visualization.
Applicant alleges that Shetty further does not disclose causing a display of the plurality of the available visualizations from which a method of visualization of the persistent data object is selectable while executing the application.
Contrary to Applicant’s arguments, Shetty discloses that based on the received visualization type, a supporting visualization type is identified in the analytical application the data visualization is pasted in, and when the supporting visualization type is not present, one or more visualizations belonging to a family type is prompted to the user for selection [paragraph 25]. The at least a portion of the data visualization is rendered based on the selected visualization type and mapped to one or more data attributes on a graphical user interface of the analytical application [paragraph 27]. Further, the analytical application allows the user to compose or generate data visualization, and to visualize or display the generated data visualization [paragraphs 29, 31]. Thus, the user can select what type of visualization to render when pasting or modifying the data visualization.
	Applicant alleges that Shetty also does not disclose receiving an update to the persistent data object from the data store where the update is generated by the source computing device, and 
Similar arguments have been presented for independent claims 11 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-10, 12-15, 17-19, and 21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 11, and 16. However, as discussed above, Shetty in view of Harris are considered to teach claims 1, 11, and 16 and consequently, claims 2-10, 12-15, 17-19, and 21 are rejected.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178